DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 5, 6, 8, 10, 15, 20-23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0169724 A1, hereinafter “Lin”) in view of Entezari et al (US 2019/0075080 A1, hereinafter “Entezari”).
	Regarding claims 1, 20 and 28, Lin teaches a gateway for use in a computing system to interface a host with the subsystem for acting as a first work accelerator to the host (figs. 1, 2), the gateway having: an accelerator interface for connection to the subsystem to enable transfer of batches of data between the subsystem and the gateway (figs. 1, 2, ¶ [0022], The event stream processing system 2 comprises a gateway device 20 and an external module 21. The gateway device 20 couples to the external module 21.  The event processing engine 202 couples to the transmission unit 203. ¶ [0033], ¶ [0034], ¶ [0035], ¶ [0036]); a data connection interface for connection to external storage for exchanging data between the gateway and storage (figs. 1-4, ¶ [0021], detects and analyzes an event stream 11 via an event processing engine 12, and notifies the user of the processed real-time event or stores the general event into a database 14, ¶ [0026], For example, the events involved in a longer history data (e.g., few weeks or few months).); a memory interface connected to a local memory associated with the gateway (fig. 2, ¶ [0022], The event processing engine 202 comprises a filter 201, an event grouping unit 2021, a catch-collector 2022, a processor 2023 and an event generator 2024.  The catch-collector 2022 comprises a temporary storage unit 2022a, the event generator 2024 comprises an event integration unit 2024a and a temporary storage unit 2024b ); and a streaming engine for controlling the streaming of batches of data into and out of the gateway in response to receipt from the subsystem of indications of pre-compiled data exchange synchronisation points attained by the subsystem (¶ [0024], the gateway device 20 further processes the events of the event stream corresponded with the rule via the event grouping unit 2021 of the event processing engine 202, ¶ [0026], ¶ [0028], After the event grouping unit 2021 groups the events having larger calculation load, the corresponding events (the first group events) are transmitted to the catch-collector 2022 and then stored in the temporary storage unit 2022a, ¶ [0030], the external module 21 can predetermine the arrival rate of events and the catch-collector 2022 determines whether the events stored in the temporary storage unit 2022a are supposed to be transmitted to the external module 21 for processing according to whether the arrival rate of event of the events is equal to or larger than the arrival rate of event.), wherein the streaming of batches of data are selectively via at least one of the accelerator interface, data connection interface, gateway interface and memory interface (figs. 1-3, ¶ [0021]).
	Lin does not explicitly teach a gateway interface for connection to at least one second gateway for interfacing the host with a further subsystem for acting as a second work accelerator to the host.
However, Lin teaches the gateway device is configured with connecting with the Internet or local area network and the gateway device can be coupled to a plurality of devices/external modules capable of calculation (¶ [0041], a plurality of external modules can be further coupled to the gateway device 40 and be used for processing different sub-group events, ¶ [0035], The external module 21 can be a server, a personal computer or any device capable of calculation. The external module 21 is configured for providing an additional processing ability for the gateway device 20, ¶ [0023] The gateway device 20 can be a gateway, a router, a Wi-Fi access point (Wi-Fi AP), a switch or other network relay point.  The gateway device 20 is configured for connecting with the Internet or the local area network, such as the local area network used in a family or a small business).
Further, it is well known in the art that the gateway device(s) include a gateway interface for connection to other gateway device(s) (e.g., gateway or  router or a switch or AP) to communicate/connect with device(s) on the internet or in a local area network, as evidenced by fig. 1 of Entezari.
	Thus, it would have been obvious to one of ordinary skill in the art to include gateway interface for connection to at least one second gateway for interfacing the host with a further subsystem for acting as a second work accelerator to the host (i.e., it would have been obvious to include a gateway interface for connection to one or more external modules via at least one second gateway) in the system of Lin to provide connection with the internet/other networks.
 	Regarding claims 2 and 21, Lin in view of Entezari teaches a gateway as claimed in claim 1, wherein one or more of the batches of data are transferred from the local memory to the subsystem in response to one of the pre-compiled data exchange synchronisation point attained by the subsystem (figs. 3 and 4).
 	Regarding claims 5 and 22, Lin in view of Entezari teaches a gateway as claimed in claim 2, wherein the streaming engine is configured to stream the one or more batches of data from the at least one second gateway into the local memory prior to the one of pre-compiled data exchange synchronisation points being attained by the subsystem (figs. 2-4, ¶ [0023], The gateway device 20 can be a gateway, a router, a Wi-Fi access point, a switch or other network relay point.  The gateway device 20 is configured for connecting with the Internet or the local area network. The event processing engine 202 of the gateway device 20 receives an event stream 11 having a string of events, and further transmits a plurality of events corresponded with a rule in the event stream to an event grouping unit 2021 to process, ¶ [0041], a plurality of external modules can be further coupled to the gateway device 40 and be used for processing different sub-group events, ¶ [0035], The external module 21 can be a server, a personal computer or any device capable of calculation. The external module 21 is configured for providing an additional processing ability for the gateway device 20).
 	Regarding claims 8 and 25, Lin in view of Entezari teaches a gateway as claimed in claim 1, wherein the gateway is configured to: receive, at the accelerator interface, a further one or more of the batches of data in response to the one of the pre-compiled data exchange synchronisation point attained by the subsystem; and store said further one or more batches of data in the local memory, wherein the streaming engine is configured to subsequently stream the further one or more of the batches of data from the local memory to the external storage (figs. 3, 4, ¶ [0024], The external module 21 is configured for processing the first group event, and correspondingly generating and transmitting back a first processing result to the gateway device 20. The gateway device 20 integrates the first processing result of the first group event and the second processing result of the second group event and generates a derived event., ¶ [0029], ¶ [0032], After that, the event generator 2024 integrates the processing results or the failure event of the events in each event stream according to the data identification and generates the derived event 15 to be stored in the database or for informing the user).
 	Regarding claim 10, Lin in view of Entezari teaches a gateway as claimed in claim 1, wherein the gateway is configured to receive from the subsystem, a data packet in response to the one of the pre-compiled data exchange synchronisation points attained by the subsystem (figs. 3, 4, 7, ¶ [0024], The external module 21 is configured for processing the first group event, and correspondingly generating and transmitting back a first processing result to the gateway device 20.).
 	Regarding claim 15, Lin in view of Entezari teaches a gateway as claimed in claim 1, wherein the external storage comprises at least one of: a storage of the host; local storage and a network attached storage (figs. 3-4).
 	Regarding claims 6 and 23, Lin in view of Entezari teaches a gateway as claimed in claim 2, wherein the streaming engine is configured to stream the one or more batches of data from the external storage into the local memory prior to  the one of the pre-compiled data exchange synchronisation point attained by the subsystem (figs. 1-4, where the more or more batches of data (event stream) are streamed from an external storage unit, ¶ [0026], For example, the events involved in a longer history data (e.g., few weeks or few months), a data estimation or a model correction which have larger calculation load such as a matrix calculation grouped by the event grouping unit 2021 into event groups involved a large amount of data calculation, which means this kind of events are the first group events).
 7.	Claims 3, 4, 7, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Entezari as applied to claim 2 above, and further  in view of Molin et al. (US 2019/0147259 A1, hereinafter “Molin”).
 	Regarding claim 3, Lin in view of Entezari teaches the gateway as claimed in claim 2, wherein the one or more of the batches of data are rendered available at indicated storage locations in the local memory and the one or more batches of data are transmitted to sub-system (figs. 3, 4, ¶ [0028] and ¶ [0030]).
	Lin does not explicitly teach wherein the one or more of the batches of data are rendered available at indicated storage locations in the local memory to be pulled by the subsystem from the local memory.
	However, it is well known in the art that data can be pulled/pushed from/to memory, as evidenced by Molin (¶ [0117], where both push (DVR sends data to permanent storage) and pull (permanent storage pulls identified data from DVR) variations of transfer are possible).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to render available the batches of data at indicated storage locations in the local memory to be pulled by the subsystem from the local memory in the system of Lin in view of Entezari. The motivation for doing this is a matter of design choice.
  	Regarding claims 4 and 24, Lin in view of Entezari teaches a gateway as claimed in claim 2, wherein the streaming engine is configured to execute instructions to transmit the one or more batches of data from the local memory to the subsystem (figs. 3, 4, ¶ [0028], the catch-collector 2022 determines whether or not the events stored in the temporary storage unit 2022a are supposed to be transmitted to the external module 21 for processing, ¶ [0030]).
	Lin does not explicitly teach push the one or more batches of data from the local memory to the subsystem.
	However, it is well known in the art that data can be pulled/pushed from/to memory, as evidenced by Molin (¶ [0117], where both push (DVR sends data to permanent storage) and pull (permanent storage pulls identified data from DVR) variations of transfer are possible).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to push the one or more batches of data from the local memory to the subsystem in the system of Lin in view of Entezari. The motivation for doing this is a matter of design choice.
 	Regarding claim 7, Lin in view of Entezari teaches a gateway as claimed in claim 4, wherein the streaming engine comprises a data mover engine and a memory management engine, the data mover engine and memory management engine configured to execute instructions in coordination from work descriptors, the memory management engine configured to execute instructions from a work descriptor to stream the one or more batches of data into the local memory prior to the one of the precompiled data exchange synchronisation points being attained by the subsystem, the data mover engine configured to execute from the work descriptor the instructions to transmit the one or more batches of data from the local memory to the subsystem in response to the one of the pre-compiled data exchange synchronisation point attained by the subsystem (figs. 3, 4, 7, ¶ [0028], the catch-collector 2022 determines whether or not the events stored in the temporary storage unit 2022a are supposed to be transmitted to the external module 21 for processing).
	Lin does not explicitly teach push the one or more batches of data from the local memory to the subsystem in response to a pre-compiled data exchange synchronisation point attained by the subsystem.
 	However, it is well known in the art that data can be pulled/pushed from/to memory, as evidenced by Molin (¶ [0117], where both push (DVR sends data to permanent storage) and pull (permanent storage pulls identified data from DVR) variations of transfer are possible).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to push the one or more batches of data from the local memory to the subsystem in response to a pre-compiled data exchange synchronisation point attained by the subsystem in the system of Lin in view of Entezari. The motivation for doing this is a matter of design choice.
 	Regarding claim 9, Lin in view of Entezari teaches a gateway as claimed in claim 4, wherein the streaming engine comprises a data mover engine and a memory management engine, the data mover engine and memory management engine configured to execute instructions in coordination from work descriptors, the memory management engine configured to execute instructions from a work descriptor to stream the one or more batches of data into the local memory prior to the one of the  pre-compiled data exchange synchronisation points being attained by the subsystem, the data mover engine configured to execute from the work descriptor the instructions to transmit the one or more batches of data from the local memory to the subsystem in response to the one of the pre-compiled data exchange synchronisation point attained by the subsystem; wherein the memory management engine is configured to execute instructions from the work descriptor to stream the further one or more of the batches of data to the external storage (figs. 2-4, ¶ [0028], After the event grouping unit 2021 groups the events having larger calculation load, the corresponding events (the first group events) are transmitted to the catch-collector 2022 and then stored in the temporary storage unit 2022a. The catch-collector 2022 determines whether or not the events stored in the temporary storage unit 2022a are supposed to be transmitted to the external module 21 for processing, ¶ [0032], The event generator 2024 integrates the processing results or the failure event of the events in each event stream according to the data identification and generates the derived event 15 to be stored in the database or for informing the user).
	Lin does not explicitly teach push the one or more batches of data from the local memory to the subsystem in response to a pre-compiled data exchange synchronisation point attained by the subsystem.
 	However, it is well known in the art that data can be pulled/pushed from/to memory, as evidenced by Molin (¶ [0117], where both push (DVR sends data to permanent storage) and pull (permanent storage pulls identified data from DVR) variations of transfer are possible).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to push the one or more batches of data from the local memory to the subsystem in response to a pre-compiled data exchange synchronisation point attained by the subsystem in the system of Lin in view of Entezari. The motivation for doing this is a matter of design choice.
8.	Claims 11, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Entezari as applied to claim 10 above, and further in view of Tatsumura et al. (US 2012/0117354 A1, hereinafter “Tatsumura”).
	Regarding claims 11, 14 and 26, Lin in view of Entezari teaches a gateway as claimed in claim 10.
Lin does not explicitly teach the gateway configured to: examine an address of the data packet to determine whether the data packet is addressed to a resource associated with the gateway; and  in response to determining that the data packet is addressed to resources associated with the gateway forward the data packet to said resource, wherein the resource associated with the gateway comprises one or more of: the second subsystem for acting as a work accelerator to the host; and a memory of the gateway.
However, it is well known in the art to examine an address, in a global address space encompassing a plurality of devices and gateways in a scaled system, of the data packet to determine whether the data packet is addressed to a resource associated with a networking device; and  in response to determining that the data packet is addressed to resources associated with the networking device forward the data packet to said resource, wherein the resource associated with the networking device comprises one or more of: a second subsystem for acting as a work accelerator to the host; and a memory of the networking device, as evidenced by figs. 1, 6, 17, ¶ [0063], ¶ [0064] of Tatsumura.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to examine an address, in a global address space encompassing a plurality of accelerators and gateways in a scaled system, of the data packet to determine whether the data packet is addressed to a resource associated with a networking device; and  in response to determining that the data packet is addressed to resources associated with the networking device forward the data packet to the resource, wherein the resource associated with the networking device comprises one or more of: the second subsystem for acting as a work accelerator to the host; and a memory of the networking device in the system of Lin in view of Entezari to utilize design methodologies well known in the art.
9.	Claims 12, 13, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Entezari as applied to claim 10 above, and further in view of Yin et al. (US 2009/0323693 A1, hereinafter “Yin”).
 	Regarding claims 12, 13, 16 and 27, Lin in view of Entezari teaches a gateway as claimed in claim 10.
Lin does not explicitly teach the gateway is configured to: look up in a routing table, a port of the gateway interface corresponding to an address indicated in the data packet; and forward the data packet over the port of the gateway.
Yin teaches a well-known method of a gateway configured to: look up in a routing table, a port of the gateway interface corresponding to an address indicated in the data packet; and forward the data packet over the port of the gateway. Wherein the address indicates an address associated with the second gateway, wherein the gateway is configured to forward the data packet over the gateway interface to the second gateway. Wherein the gateway interface comprises multiple ports, each port connected to a corresponding second gateway of multiple gateways (figs. 3a, 3b, 6, ¶ [0089]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to look up in a routing table, a port of the gateway interface, comprising multiple ports, each port connected to a corresponding second gateway of multiple gateways, corresponding to an address indicated in the data packet and forward the data packet over the port of gateway. Where the address indicates an address of an accelerator associated with the second gateway and to forward the data packet over the gateway interface to the second gateway in the system of Lin in view of Entezari to utilize design methodologies well known in the art.
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Entezari and Tatsumura as applied to claim 14 above, and further in view of Arimilli et al. (US 2009/0198963 A1, hereinafter “Arimilli”).
	Regarding claim 17, Lin in view of Entezari and Tatsumura teaches a gateway as claimed in claim 14.
Lin in view of in view of Entezari and Tatsumura does not explicitly teach wherein the accelerators and gateways form part of a common synchronisation zone and are each configured to generate a synchronisation acknowledgement responsive to receiving an indication of a pre compiled data synchronisation point when a respective condition is met.
Arimilli teaches wherein devices form part of a common synchronisation zone and are each configured to generate a synchronisation acknowledgement responsive to receiving an indication of a pre compiled data synchronisation point when a respective condition is met (¶ [0114]-¶ [0117]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to form a common synchronisation zone with the accelerators and gateways and configure each of accelerators and gateways to generate a synchronisation acknowledgement responsive to receiving an indication of a pre compiled data synchronisation point when a respective condition is met in the system of Lin in view of Entezari and Tatsumura to further enhance system efficiency and reliability. 
Response to Arguments
11.	Applicant’s arguments filed on June 16, 2022 have been considered but are moot in view of new ground(s) of rejection. 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Examiner, Art Unit 2477